Title: To James Madison from Carlos Martínez de Yrujo, 3 October 1804
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir,
Washington 3 October 1804
Having been absent from Phila. for these 18 days past & travelled far into a part of Virginia, where I had no opportunity to see the late newspapers from the Northward, it is but to day on my return to Washington, I have been apprised of a publication highly injurious to my character, which under the garb of sworn evidence, has been made by a certain W. Jackson of Philada. in the paper of which he is the Editor called the Political Register.
Had the said evidence appeared isolated wth. no other weight but the Name of the Editor & the circumstance, of his Deposition I would have treated his malicious attack with the silence of contempt, as all the facts therein related, even when true would not prove I have violated the Laws of this Country nor the Duties of my Station, but a letter from the President of the United States to Jackson having been circulated along with his evidence, this circumstance alone, altho the President does not declare his own Opinion, upon the Subject stamps this affair with a degree of importance it would have been otherwise divested of.
For this reason & for the respect I owe to the President of the United States, to this Goverment & to myself, I have thought proper in thus addressing you, to enter into the explanation of this transaction innocent in itself, consonant with the Laws of the Country proper in my station & which cannot be disfigured even by the artifice of insidious malignity.
In a Country where the liberty of the press prevails its use must be a shield of defence as it is an instrument of attack, this is consonant with Justice & congenial with the principle of equal rights, it is then legal to establish a defence by the press against the attacks made thro the medium of the press.
This sacred principle of self defence is as inherent in political States as it is into individuals, & when an offence is thus made against a Sovereign which cannot be brought into a Court of Justice, it is not only the right but also it is the duty of the representative of that Sovereign or Nation to repel the attack with the same weapons which are made use of for his Injury.
Were the foreign Ministers to be deprived of this right, enjoyed by every individual who breathes the air of the United States, they would be reduced to the sad condition of distinguished Slaves in the very centre of the Land of Liberty. For some time past some of the Philada. Newspapers had published paragraphs & circulated comments about the existing differences between the King of Spain & the United States, mutilating facts, altering circumstances and drawing false conclusions highly contrary to the character of Justice & generosity so often & so magnanimously proved by the King my Master. I myself was pointed out as the Author of some letters from Cadiz & Madrid, altho I never Knew of them but by the Newspapers & with the same injustice, an abusive paragraph against the President was since attributed to me, thus the Public mind has been poisoned with incorrect accounts and obnoxious conclusions—under such circumstances I believed then & I believe now it was not only my right but also my duty to check the torrent of impressions as contrary to truth as to the Interest of my country, being very well acquainted with the great influence of public opinion in a popular Govermt. as that of the United States, with a just intention of bringing the subjects of discussion under a forcible point of view, which had been carefully concealed and presenting them to the Public eye under new aspects & apprehending that the Editors who had previously espoused a party on the question would refuse to insert in their papers my intended publication, I thot that Mr. Jackson among others would not perhaps have the reluctance which I anticipated in the former. I requested him to call upon me & having acceeded to my request, after a desultory conversation about the news of the Day of Mr. Pinckney having called for his passports (my apprehensions of the result of the rash step) & the detriment which would prove a War, between two Nations, invited by their reciprocal interests to the preservation of Peace, I told him he could do more good to his Country by advocating the cause of Peace than by the Warlike principles he was proclaiming in his paper, I dwelt a while upon this topic & finished by bringing forward the only object of our meeting & telling him that if those disposed, I could give to him for publication explanations & elucidations wch. could not fail to be favourable to the cause of Peace & that for his trouble he would have the acknowledgement that would be proper, those were my only words upon this head in all the course of our Conversation in this offer I had in view but the just compensation which is due to an Editor of a Newspaper full of advertisemts. as Mr. Jacksons for the room that my intended essays would have occupied in his Gazette or a reward for his labour if he was to take upon himself to couch my ideas in a more correct language than I could do myself. Surely the honor of a Man, who is in the habit of retailing the Space of his paper by lines should not be hurt at a just compensation which was offered, when it was questioned of occupying some colums of it, & Mr. Jackson is less excusable in the perversion of my meaning (converting under Oath a mere surmise of his, into the affirmation of a fact) as I repeatedly told him “Sir, this is not a diplomatic intrigue it is a plain case and if there was any thing dishonourable in it, I would be the last Man to propose it & you would be the last Man to whom it would be proposed by me.[”] Why Mr. Jackson has omitted in his affidavit these expressions of mine so illustrative of my true meaning is better Known to himself, but if he is a Man of honor I defy him to deny them & leave to your consideration sir if he [sic] had been my intention to persuade a person to an improper conduct I would have been so aukward as to bring the sentiments of the most scrupulous honor before his eyes, It is then evident that Mr. Jackson has perverted the meaning of the compensation offered & this is the more ridiculous as the only thing which in rigour was contemplated by me was the Mechanical part of his office, that is the printing of my publications. He [sic] could be apprehended that a foreign Minister would risque an intrigue to bribe directly or indirectly a high officer of a Crown, Depositary of the secrets of State & Director of its measures, but to bribe Mr. Jackson the Editor of a Newspaper whose sheets are scarcely to be seen across the waters of the Schuylkill & of the Deleware, without a place in the Goverment, without personal influence, to bribe him for the typographical publication of ideas which were not his own by their nature perfectly harmless & legal is a conjecture only to be suggested by a wicked Heart or a miserable head. I repeat that the only apprehended refusal of the Editors who had espoused a side of the question contrary to my ideas, determined me to call on the said W Jackson but altho I consider him a Man of some talents he is highly deceived if he supposes I could mistake his pen for the Key to the temple of Janius.
Where is then what he so very politely is pleased to term my infamous purpose? is it in the elucidations or explanations proposed? surely not as he Knew very little of them & even if Known they were perfectly innocent, was it in their tendency? that is impossible, when their object was by his own confession the peace & advantage of our two Countries, Was it in the attempt of publishing them? it is demonstrated that in such circumstances I have not only the right but it was even my duty to do it, was it in the tender of the compensation? it is evident there was no more indelicacy in this proceeding than there is in the offer or the present of a fee to a Lawyer or to a Physician, where is then the offence to Mr. Jackson’s honor or to the rights of his Country?
If Mr. Jackson has proceeded with a culpable levity in affirming under Oath that he had penetrated my infamous purpose when it is evident he had completely mistaken it, He has not been the less incorrect in asserting upon oath that I had mentioned to him to have myself received a letter from New Orleans wch. Stated that there was a letter at that place in Mr. Jeffersons own hand writing, which declared that if the Settlers between the Mississippi & the Rio Perdido would raise the American Colours they should be supported, no sir, it is not true altho given under Oath by Mr. Jackson that I had received such a letter, I only told him in the way of conversation & not for any other purpose whatever that there were in Philada. one or two letters from New Orleans mentioning the above account, I never informed him I had received one as in reality this was not the case, that such letter or letters under the abovementioned date, have been written from New Orleans is a fact Known by some people in the City, I myself have seen one of them directed to a very respectable person in Philada. & if authorised by him would mention his Name, but after the Presidents declaration, I am convinced of the falsehood of the assertion & persuaded calumnies can be invented & propagated with the same facility in New Orleans as they are done in Philada.
This sir is the History of this transaction ridiculously magnified by Mr. Jackson, who has presented it to the Public with as much Solemnity as if he had discovered the Gunpowder plot or the Conspiracies of Fiesque & of Bedmar all the heinous crime is that I wished to make use with Decency & decorum of the incontestible right I posses of self defence, applying it to my Sovereign & to my Country, the intended elucidations have since appeared in other papers under the Signature of Graviora Manent & by the perusal of those essays you may easily Judge if their contents are of a nature to bribe Mr. Jackson with any acknowledgement as he declares in his evidence or if there is in them to be found a single expression contrary to the respect due to this Goverment or to this Country the use I have made of the Liberty of the press cannot be disputed without attacking the Constitution as the Law does not consider in its salutary restrictions the publisher but the publication & if this does not infringe the Law it would be a criminal attempt to restrain any person in the United States from the exercise of this sacred right this is Sir what was intended to be done & has since been done by me: my means have been just & legal my object pure & benevolent & can only give offence but to persons who groaning under pique & disappointment establish their expiring hopes of retrieving their shattered fortunes on the Public calamities of a War, for such persons the Doctrine of advocating peace cannot be but High Treason.
I would have demanded from this Govt. the punishmt of the said Jackson for the offence of converting a mere surmise of his into the affirmation of a fact & employed under his perverted idea an infamous & defamatory language had I not anticipated that when the particulars of this letter shall be Known to the Public I shall be completely avenged by the severity of his feelings.
Altho the Vindication of my conduct exclusively belongs to my King & Goverment a favourable opinion of the good people of America is far from being indifferent to me for the reason & for the degree of interest & importance that the circulation of the Presidents letter has impressed into this affair I have thus condescended publickly to notice an incorrect affidavit with unjust and abominable conclusions. With Sentiments of high consideration I have the Honor to be Sir, Your mo Ob St
El Marques de casa Yrujo
P⟨.⟩ S. I have reserved to the last what Mr. Jackson has mistakenly introduced to imply that I had assumed a Contemptious Style by refusing to term the Administration the Goverment.
On this head I am particularly desirous of vindicating myself as it is so foreign to my disposition. In truth during the Debates of Congress in 1798 I learnt the difference between the two terms & in Speaking to Mr. Jackson I mentioned the Administration & added “not to say Goverment” thereby meaning to distinguish between the administration & the three branches of the Legislature which constitute the Goverment. Thus this apparently disrespectfull language evinces only the cautious precision of a foreigner.

So many misconstructions if they had not been given upon Oath I could not have suspected of being accidental.
